United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 15-3270
                   ___________________________

                         Edwin Arthur Ehlers, II

                  lllllllllllllllllllllPetitioner - Appellant

                                      v.

                         Denise Wilson, Warden

                  lllllllllllllllllllllRespondent - Appellee
                                  ____________

                Appeal from United States District Court
               for the District of Minnesota - Minneapolis
                              ____________

                         Submitted: July 5, 2016
                          Filed: July 13, 2016
                             [Unpublished]
                             ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Edwin Arthur Ehlers, II appeals the district court’s1 denial of his 28 U.S.C.
§ 2241 petition challenging his conviction by court-martial. Following de novo
review, see Hill v. Morrison, 349 F.3d 1089, 1091 (8th Cir. 2003), we conclude that
the district court properly denied the petition, as the military courts gave fair
consideration to Ehlers’s claims, see Burns v. Wilson, 346 U.S. 137, 144 (1953)
(limited function of civilian courts is to determine whether military gave fair
consideration to petitioner’s claims); and Ehlers did not demonstrate cause and
prejudice to excuse his failure to raise his remaining claims in the military courts, see
Lips v. Commandant, U.S. Disciplinary Barracks, 997 F.2d 808, 812 (10th Cir. 1993)
(federal courts will not review claims prisoner failed to raise in military court), or
actual innocence, see McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013) (actual
innocence serves as gateway to habeas review; petitioner must show that, in light of
new evidence, no reasonable juror would have voted to find him guilty beyond
reasonable doubt). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota.

                                          -2-